Exhibit 10.2

AMENDMENT No. 1, dated as of May 28, 2015 (the “Amendment”), to the SUBSCRIPTION
AND SUPPORT AGREEMENT, dated as of July 15, 2014 (the “Subscription Agreement”),
by and among BRITISH AMERICAN TOBACCO P.L.C., a public limited company
incorporated under the laws of England and Wales (“BAT”), REYNOLDS AMERICAN
INC., a North Carolina corporation (“Parent”) and, for purposes of
Section 5.08(a) only, BROWN & WILLIAMSON HOLDINGS INC., a Delaware corporation
and wholly owned Subsidiary of BAT (“Holdings”).

WHEREAS, the parties hereto entered into the Subscription Agreement, pursuant to
which BAT agreed to purchase a number of shares of Parent Common Stock that
would result in BAT owning 42.17832% of the shares of Parent Common Stock
outstanding immediately after the Merger (after giving effect to the Share
Issuance);

WHEREAS, the parties are party to the Governance Agreement, dated as of July 30,
2004, as amended (the “Governance Agreement”), pursuant to which each party
hereto has certain rights and obligations;

WHEREAS, as a result of the trading blackout implemented by Parent in connection
with the proposed Merger and related transactions, Parent has been unable to
repurchase certain shares of Parent Common Stock issued under its stock plans
that Parent committed to repurchase pursuant to Section 2.04(d) of the
Governance Agreement;

WHEREAS, the parties hereto desire to enter into this Amendment in order to
amend Schedule A of the Subscription Agreement to provide Parent with additional
time to repurchase such shares of Parent Common Stock as required under
Section 2.04(d) of the Governance Agreement and to provide that the number of
shares of Parent Common Stock purchased by BAT or its Designated Subsidiary,
when taken together with the shares Parent will repurchase in accordance with
Section 2.04(d) of the Governance Agreement, will result in BAT beneficially
owning 42.17832% of the shares of Parent Common Stock outstanding immediately
after the Merger (taking into account the Share Issuance); and

WHEREAS, capitalized terms used herein and not defined herein will have the
meaning ascribed to such terms in the Subscription Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendment to the Subscription Agreement.

(a) SCHEDULE A of the Subscription Agreement is hereby amended and restated in
its entirety as follows:

“The number of New Shares to be purchased by, and issued to, BAT pursuant to
Section 2.01 will be equal to the number of shares (rounded up to the next whole
share) of Parent Common Stock that, when added to the number of shares of Parent
Common Stock beneficially



--------------------------------------------------------------------------------

owned by BAT immediately prior to the Share Issuance, but excluding the shares
of Parent Common Stock issued since March 1, 2015 and on or prior to the Closing
Date that would have been purchased by Parent in the open market under the
Governance Agreement had Parent not been subject to a trading blackout from that
date through the consummation of the transactions contemplated by this Agreement
(the “Parent Shares Subject to Repurchase”), will result in BAT owning 42.17832%
of the shares of Parent Common Stock outstanding immediately after the Merger
(after giving effect to the Share Issuance), including the number of shares
beneficially owned by BAT on the Closing Date (after giving effect to the Share
Issuance), and held by all other Persons.

 

Per Share Purchase Price:

$ 60.16”   

(b) For the avoidance of doubt, as of the date of this Amendment, the number of
Parent Shares Subject to Repurchase is 876,480.

(c) A new SECTION 5.12 is hereby added to the Subscription Agreement and reads
as follows:

“SECTION 5.12 Parent Shares Subject to Repurchase. Parent shall repurchase the
Parent Shares Subject to Repurchase as promptly as practicable following the
date of Amendment No. 1 to this Agreement but in no event later than 11
Available Trading Days (as such term is defined and determined in the Governance
Agreement) following the date of Amendment No. 1 to this Agreement, consistent
with the current rights and obligations of the parties under the Governance
Agreement. Without limiting the generality of the foregoing, Parent shall use
best efforts to repurchase all or as many as possible of the Parent Shares
Subject to Repurchase on the Available Trading Days falling prior to the
beginning of the next regularly scheduled quarterly trading “blackout period” on
June 15, 2015, which, for the avoidance of doubt, will not require Parent to
take any action in violation of law or that would reasonably be expected to
cause the directors of Parent to violate their fiduciary duties.”

SECTION 2. Amendment Part of the Subscription Agreement. This Amendment shall be
considered to be a part of the Subscription Agreement and shall be subject to
the provisions thereof. Except as expressly set forth herein, the Subscription
Agreement shall continue in full force and effect without waiver, modification
or amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

REYNOLDS AMERICAN INC. by

/s/ McDara P. Folan, III

Name: McDara P. Folan, III Title: Senior Vice President BRITISH AMERICAN TOBACCO
P.L.C. by

/s/ Robert J. Casey

Name: Robert J. Casey Title: Assistant General Counsel & Corporate SOLELY FOR
PURPOSES OF SECTION 5.08(a): BROWN & WILLIAMSON HOLDINGS, INC. by

/s/ Timothy J. Hazlett

Name: Timothy J. Hazlett Title: President

[Signature Page to Amendment No. 1 to Subscription and Support Agreement]